Citation Nr: 1128264	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  07-40 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right leg disability.  

2. Entitlement to service connection for a left hip disability to include as secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the Appellant, served on active duty from October 1959 to September 1961.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in June 2006, of a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2010, the Board in its remand instructed that the Veteran's in-service hospital records from the U.S. Army Hospital in Frankfurt, Germany be associated with the claims folder.  As the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of service connection for a right leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In June 2011, the Veteran withdrew from appeal the claim of service connection for a left hip disability to include as secondary to a service-connected disability.  


CONCLUSION OF LAW

The appeal of the claim of service connection for a left hip disability to include as secondary to a service-connected disability is withdrawn.  38 U.S.C.A. §7105(d)(5) (West 2002); C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claim

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran and on the record at a hearing.  38 C.F.R. § 20.204.

In a statement dated in May 2011, and received in June 2011, the Veteran withdrew from his appeal the claim of service connection for a left hip disability to include as secondary to a service-connected disability.  

As there remains no allegation of error of fact or law for appellate consideration, the Board does not have appellate jurisdiction to review the claim of service connection for a left hip disability to include as secondary to a service-connected disability.  
38 U.S.C.A. § 7105.


ORDER

The appeal of the claim of service connection for a left hip disability to include as secondary to a service-connected disability is dismissed.


REMAND

The service treatment records show that on January 23, 1961, the Veteran sustained a contusion on the right knee when a 5,000 pound generator fell on the right knee in a motor pool at Fiori, Kaserne.  



In May 2007, the Veteran testified that he injured his right leg during service when a generator fell and pinned him down.  He indicated he was hospitalized for one week at the "General Hospital" in Frankfurt, Germany.  

In its remand in August 2010, the Board requested the in-patient records from the U.S. Army Hospital in Frankfurt, Germany.  Subsequently, in August 2010 the records were requested from the Rhein Main Clinic in Frankfurt, Germany, however, in September 2010 the request was returned as undeliverable as the Rhein Main Clinic has closed.  

In a letter to the Veteran dated in November 2010, the AMC informed him that they were unable to obtain treatment records from the U.S. Army Hospital.  The letter explained that an attempt was made to obtain the records from the Rhein Main Clinic.  

In December 2010, a request was sent to the National Personnel Records Center (NPRC) for the Veteran's in-patient clinical records for treatment of a right leg injury in January 1961 at the Rhein Main Clinic in Frankfurt, Germany.  In February 2011 the NPRC replied that a search for the records "yielded negative results".  

While the AMC in November 2010 indicated that records were unavailable from the U.S. Army Hospital, the Board's remand directives were not complied with as a review of the claims folder does not show that in-patient records from the U.S. Army General Hospital in Frankfurt, Germany pertaining to treatment of a right leg injury in January 1961 were ever requested.  VA will make as many requests as are necessary to obtain relevant records from a Federal department unless VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159.  Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directive.




Lastly, in May 2007, the Veteran also testified that he was treated for his right leg disability 5 to 10 years after separation from service at the VA hospital in Dallas.  A review of the claims folder shows the Veteran was to submit a copy of these records, however the records do not appear to be in the file.  As the records are pertinent to the Veteran's claim, the records should be obtained.  
38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Request from the NPRC the in-patient records from the U. S. Army 97th General Hospital in Frankfurt, Germany for treatment of a right leg injury from January 1961 to February 1961.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).
   
2. Request the Veteran's treatment records from 1961 to 1975 from the VA Medical Center in Dallas, Texas.

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).





3. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


